Citation Nr: 0404644	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

3.  Entitlement to service connection for claimed residuals 
of exposure to asbestos, to include shortness of breath, 
spitting blood, and skin lesions.  

4.  Entitlement to service connection for bilateral ankle 
disorder, bilateral hammertoes, and bilateral spurs of the 
feet, claimed as secondary to the service-connected ingrown 
toenails of both great toes.  

5.  Entitlement to an increased rating for the service-
connected ingrown toenails of both great toes, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral otitis media.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision, which denied an 
increased rating for the service-connected ingrown toenails 
of both great toes.  

This case also comes to the Board from an April 2002 RO 
decision, which denied an increased rating for the service-
connected bilateral otitis media, and which determined that 
new and material evidence had not been received to reopen 
claims of service connection for tinnitus and hearing loss.  

Additionally, this case comes to the Board from an October 
2002 RO decision, which denied service connection for claimed 
residuals of exposure to asbestos, to include shortness of 
breath, spitting blood, and skin lesions; and which denied 
service connection for bilateral ankle disorder, bilateral 
hammer toes, and bilateral spurs of the feet, claimed as 
secondary to the service-connected ingrown toenails of both 
great toes.

It is noted that in a statement received in April 2003 the 
veteran had requested a videoconference hearing before a 
Veterans Law Judge; however, in a September 2003 statement, 
the veteran's representative indicated that the veteran no 
longer requested such a hearing and desired the Board to 
review his appeal.  Accordingly, the case was forwarded to 
the Board.  

The Board notes that the tinnitus and bilateral otitis media 
issues will be addressed in the decision hereinbelow.  

The issues that are the subjects of the Remand portion of 
this document are those of service connection for tinnitus; 
whether new and material evidence has been received to reopen 
the claim of service connection for hearing loss; service 
connection for claimed residuals of exposure to asbestos, to 
include shortness of breath, spitting blood, and skin 
lesions; an increased rating for the service-connected 
ingrown toenails of both great toes, currently evaluated as 
10 percent disabling; and service connection for bilateral 
ankle disorder, bilateral hammer toes, and bilateral spurs of 
the feet, claimed as secondary to the service-connected 
ingrown toenails of both great toes.  

In regard to these issues, the appeal will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part in regard to the 
remanded issues.  



FINDINGS OF FACT

1.  In a December 1984 decision, the Board denied the 
veteran's claim of service connection for tinnitus; the 
evidence received since the December 1984 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  The veteran's service-connected bilateral otitis media is 
shown to be asymptomatic, as there is no manifestation of 
recurrent ear infections or evidence of middle ear fluid or 
mass.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  The criteria for an assignment of a compensable rating 
for the service-connected bilateral otitis media have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.87 including Diagnostic Code 6200 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and Material Evidence to Reopen a Claim of 
Service Connection for Tinnitus

Initially, the Board notes that prior to the veteran's claim 
to reopen, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
applies to the veteran's claim to reopen, which was received 
after that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for tinnitus was denied by decision of the Board 
in December 1984, on the bases that tinnitus was not shown 
during military service, was first reported many years after 
service, and was not shown to be of service origin.  It is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the December 1984 Board decision.  As such, the Board 
will consider evidence submitted since these determinations 
in order to determine whether that evidence is new and 
material to reopen the veteran's service connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the Board denied the claim of service connection for 
tinnitus in December 1984, it had considered the veteran's 
service medical records, which do not reference any 
complaints or diagnosis of tinnitus.  

The Board also considered post-service VA and private 
records, to include a December 1969 VA examination report, 
which indicates that the veteran reported a 17-year history 
of bilateral tinnitus; a July 1983 VA examination report, 
which indicates that the veteran had problems with tinnitus; 
and an August 1983 statement from Stephen Froman, M.D., who 
diagnosed bilateral neurosensory hearing loss and secondary 
tinnitus.    

The evidence received since the December 1984 Board decision 
includes that of a VA examination report and statements of 
the veteran.  

In a March 2002 VA examination, the examiner noted the 
veteran's complaints of tinnitus since service.  He indicated 
that in a review of the service medical records there was no 
mention of tinnitus at that time but that mention of such was 
not routine during the 1950's as it was today.  

In statements of the veteran, including that received in 
February 2002, it was noted that he was left with ringing in 
both ears following an exercise aboard ship whereby he was 
shooting guns without ear protection.  He stated that he 
continues to have the ringing in his ears.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the veteran were not previously before the Board in December 
1984.  

In regard to the evidence submitted since the December 1984 
Board decision, the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the December 1984 Board decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
has tinnitus, which appears to have begun during military 
service, particularly if his statements are presumed 
credible.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1984 Board decision that denied 
service connection for tinnitus, and that the claim is 
reopened.  


II.  Compensable Rating for Service-Connected Bilateral 
Otitis Media

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  The RO has also sought and 
obtained an examination regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, but he canceled his request for a 
videoconference hearing.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions in April 2002; Statement of the Case (SOC) 
in November 2002; and Supplemental Statement of the Case 
(SSOCs) in July 2003; and in a February 2002 letter, the RO 
has notified him of the evidence needed to substantiate his 
claim of an increased rating.  

Specifically, in the Rating Decision, SOC, and SSOC, the RO 
provided the veteran with the regulatory principles relating 
to increased ratings and notified the veteran of the evidence 
it considered.  The RO also explained essentially what the 
evidence must show to establish entitlement to a higher 
rating for the bilateral otitis media.  

Further, in a July 2001 letter, the RO informed the veteran 
about VCAA and the duties of VA under the Act.  Specifically, 
the RO notified the veteran of what the evidence must show to 
establish entitlement to a higher rating, what evidence he is 
responsible for furnishing, and what specifically VA would do 
to assist him to obtain evidence for his claim.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which he has 
referred (i.e., from VA).  The RO has also sought and 
obtained an examination regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a videoconference hearing, which he 
cancelled.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected bilateral otitis media is 
currently evaluated as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2003).  Under this code, a 10 percent 
rating is assigned for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps.  

According to a note that follows, hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are evaluated separately.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated on the basis of any hearing impairment. 
38 C.F.R. § 4.87, Diagnostic Code 6201.  

When the requirements for a compensable rating under these 
codes are not shown, a no percent rating is assigned.  38 
C.F.R. § 4.31.  

A careful review of the private and VA medical records in 
recent years does not show treatment for recurrent ear 
infections, and there is no current evidence of ear 
infection.  

On a March 2003 VA examination, the right ear revealed no 
evidence of ear infection.  The canal was normal.  The 
tympanic membrane appeared intact, with some evidence of 
tympanosclerosis.  

Of the left ear, there was some evidence of mild exostoses 
that was nonoccluding.  The tympanic membrane was intact with 
some mild scarring.  Both ears showed a normal auricle and 
mastoid prominence, and both ears showed no evidence of 
middle ear fluid or mass.  The impression was that of history 
of military and occupational noise exposure.  

The medical evidence of record does not show that the 
veteran's service-connected disability is manifested by 
chronic suppurative or nonsuppurative otitis media at 
present.  Essentially, the evidence shows that his service-
connected disability is asymptomatic.  As such, he does not 
meet the criteria for a compensable rating under either Code 
6200 or 6201.  

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected bilateral otitis media.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for tinnitus, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  

A compensable rating for the service-connected bilateral 
otitis media is denied.  



REMAND

In light of the decision hereinabove with regard to the 
tinnitus issue, the Board now undertakes to review the record 
on a de novo basis.  

Further, this remand addresses other issues on appeal, namely 
whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss; service 
connection for claimed residuals of exposure to asbestos, to 
include shortness of breath, spitting blood and skin lesions; 
an increased rating for the service-connected ingrown 
toenails of both great toes, currently evaluated as 10 
percent disabling: and service connection for bilateral ankle 
disorder, bilateral hammer toes, and bilateral spurs of the 
feet, claimed as secondary to the service-connected ingrown 
toenails of both great toes.  

Regarding the tinnitus claim, the veteran underwent a VA 
examination in March 2003, and the veteran's complaint of 
tinnitus since service was noted.  The examiner commented 
that, although there was no mention of tinnitus in the 
service records, such was not routinely noted at that time.  

However, the examiner did not furnish either a diagnosis of 
tinnitus or an opinion regarding whether any tinnitus had its 
onset in service.  Thus, the veteran should be afforded an 
examination that would address these omissions.  

Regarding the asbestos exposure claim, the veteran contends 
that in service he was a seaman on a ship and that he slept 
on the top rack above which were steam lines wrapped with 
asbestos.  He claims that these lines were painted with chips 
that fell on his pillow, sheets, and blankets.  

He also claims that the ceilings were asbestos.  He argues 
that as a result of exposure to asbestos, he now has facial 
markings, skin lesions or blemishes, shortness of breath, and 
spitting blood.  

He indicated that his VA doctor informed him that it was 
"possible" that his conditions could be a direct result of 
the asbestos exposure.  He adds that the ship he served 
aboard in service has since been scrapped.  

A preliminary review of the record shows that a private chest 
X-ray study in November 2002, read by Ray Harron, M.D., was 
consistent with asbestosis.  A December 2002 VA outpatient 
record indicates that the veteran was seen in the dermatology 
clinic for skin lesions.  

On a December 2002 VA pulmonary consultation, the diagnosis 
was that of chronic hemoptysis.  The doctor noted that the 
etiology was not entirely clear, but that the veteran had 
none of the clinical factors consistent with the more common 
causes of hemoptysis including bronchitis, bronchiectasis, 
tuberculosis, lung cancer, or vasculitis.  

A January 2003 VA outpatient record notes that the veteran 
had an earlier chest X-ray study that showed findings 
consistent with asbestosis.  A CT scan of the chest that 
month showed chronic interstitial change versus small patch 
of pneumonia.  

The veteran's VA doctor in June 2003 commented on this CT 
scan, stating that it showed no evidence of any apparent 
abnormality or any pleural disease.  The record contains no 
definitive diagnosis of any lung and/or skin disorder and 
whether the veteran in fact has residuals of alleged exposure 
to asbestos.  

It is the Board's judgment that the veteran should be 
afforded a VA examination to address whether or not he has 
any manifestations of exposure to asbestos, and if so to 
determine the likely etiology of such manifestations.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claims.  

A preliminary review of the record on appeal shows that, 
although the RO sent the veteran letters in November 2001, 
January 2002, February 2002, and September 2002 referencing 
the VCAA, it has not fully apprised him of the redefined 
obligations of the VA as contained in the VCAA.  
Particularly, this pertains to the issues of service 
connection for tinnitus, new and material evidence to reopen 
a claim of service connection for hearing loss, an increased 
rating for service-connected ingrown toenails and service 
connection for bilateral ankle disorder, bilateral hammer 
toes, and bilateral spurs of the feet, claimed as secondary 
to the service-connected ingrown toenails of both great toes.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was required to 
establish entitlement to the claimed benefits.  

The RO must also ensure that the veteran has been notified of 
what information or evidence was needed from him and what the 
VA has done and will do to assist him in substantiating his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claims 
of service connection for tinnitus, 
whether new and material evidence has been 
received to reopen a claim of service 
connection for hearing loss, an increased 
rating for service-connected ingrown 
toenails of both great toes, and service 
connection for bilateral ankle disorder, 
bilateral hammer toes, and bilateral spurs 
of the feet, claimed as secondary to the 
service-connected ingrown toenails of both 
great toes.  

2.  The RO should arrange for the veteran 
to undergo VA examinations to determine 
the nature and likely etiology of the 
claimed tinnitus and any manifestations of 
exposure to asbestos.  All indicated 
testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiners for 
review.  Detailed findings should be 
reported in connection with the 
evaluations.  

The examiner evaluating tinnitus should 
elicit from the veteran a detailed history 
of any trauma to the ears and exposure to 
noise, and furnish an opinion as to the 
medical probability that tinnitus is 
related to the veteran's period of 
military service from January 1951 to May 
1954.  The examiner evaluating claimed 
asbestos exposure residuals should 
identify any and all manifestations of 
asbestos exposure, to include shortness of 
breath, spitting blood, and skin lesions, 
and furnish an opinion as to the medical 
probability that any such residuals are 
etiologically related to the veteran's 
period of service from January 1951 to May 
1954.  

3.  After completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of whether new and material 
evidence has been received to reopen a 
claim of service connection for hearing 
loss; service connection for tinnitus; 
service connection for claimed residuals 
of exposure to asbestos, to include 
shortness of breath, spitting blood, and 
skin lesions; an increased rating for 
service-connected ingrown toenails of both 
great toes; and service connection for 
bilateral ankle disorder, bilateral hammer 
toes, and bilateral spurs of the feet, 
claimed as secondary to the service-
connected ingrown toenails of both great 
toes.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



